             Case 3:19-cv-00280-JWD-EWD           Document 1       05/06/19 Page 1 of 15



                                     STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA


INVESTAR BANK                                           CIVIL ACTION

VERSUS                                                  NO.

STARNET INSURANCE COMPANY                               SECTION:



                                             COMPLAINT

             NOW INTO COURT, through undersigned counsel, comes Investar Bank, which for its

complaint against StarNet Insurance Company, alleges as follows:

                          I.     PARTIES, JURISDICTION, AND VENUE

                                                   1.

             Plaintiff, Investar Bank, is a Louisiana state-chartered banking corporation with its

principal place of business located in Baton Rouge, Louisiana.

                                                   2.

             Defendant, StarNet Insurance Company (“StarNet”), is a corporation organized under the

laws of the State of Delaware, with its principal place of business located in Greenwich,

Connecticut. StarNet is an admitted insurer authorized to conduct business within the State of

Louisiana.

                                                   3.

             The Court has subject matter jurisdiction over this matter under 28 U.S.C. § 1332(a)

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between citizens of different states.




00283335-2
             Case 3:19-cv-00280-JWD-EWD             Document 1      05/06/19 Page 2 of 15




                                                    4.

             Venue in the Middle District of Louisiana is proper under 28 U.S.C. § 1391(b)(1)

because StarNet is subject to this Court’s personal jurisdiction with respect to the claims brought

against it in this matter by Investar, making it a resident of the Middle District of Louisiana for

venue purposes, and under 28 U.S.C. § 1391(b)(2) because a substantial part of the events giving

rise to Investar Bank’s claims against StarNet occurred within the Middle District of Louisiana.

                                  II.     FACTUAL BACKGROUND

             A.     Lending Relationship Between The Highlands Bank and W Resources, LLC

                                                    5.

             The Highlands Bank (“Highlands”), a Louisiana state-chartered bank that merged into

Investar Bank effective December 1, 2017 as more fully described below, is the payee under two

promissory notes (the “Notes”) executed by W Resources, LLC, a Louisiana limited liability

company. The Notes are both dated December 23, 2014, one in the original principal amount of

$8,917,349 with a stated maturity date of December 23, 2019, and the other in the original

principal amount of $7,824,651 with a stated maturity date of December 23, 2015, eventually

extended until November 23, 2017. Copies of the Notes and, with respect to the second note, the

modifications extending its maturity, are attached as Exhibits 1 and 2.

                                                    6.

             Investar Bank is the holder of the Notes as successor-by-merger to Highlands.

                                                    7.

             Both Notes are now in default. A copy of a default notice sent by counsel for Investar

Bank to W Resources on March 12, 2018 is attached as Exhibit 3.




00283335-2                                           2
             Case 3:19-cv-00280-JWD-EWD           Document 1      05/06/19 Page 3 of 15




                                                   8.

             The Notes are secured by pledges of a series of four bearer notes executed at various

times between 2007 and 2014 by W Resources. Each of those bearer notes in turn is secured by a

collateral mortgage executed on the same date as the bearer note that it secures. One of those

collateral mortgages, dated April 19, 2007, securing a bearer note of the same date in the

principal amount of $4,000,000.00, and recorded in the mortgage records of East Baton Rouge

Parish, Louisiana on April 26, 2007 at Orig. 347, Bundle 11944 (the “April 2007 Mortgage”),

encumbers, among other property, a 169.45 acre tract of unimproved land in East Baton Rouge

Parish known as the Mills Tract. A copy of the April 2007 Mortgage, as recorded, together with

the corresponding bearer note and security agreements, is attached as Exhibit 4.

                                                   9.

             The two loans represented by the Notes are subject to participation agreements entered

into by Highlands as follows:

                   Community Bank of Lafourche                     29.86501 %
                     (now United Community Bank)

                   First National Bankers Bank                     47.784016%

                   Plaquemine Bank & Trust Company                 4.927727%

                   TOTAL                                           82.576753%

Highlands retained just under 17.5% of the two loans for its own account. Copies of the

participation agreements are attached as Exhibits 5-A through 5-F.




00283335-2                                         3
             Case 3:19-cv-00280-JWD-EWD              Document 1       05/06/19 Page 4 of 15



                                                     10.

             On October 27, 2015, W Resources executed a multiple indebtedness mortgage in favor

of NCC Financial, LLC in the maximum amount of $50,000,000.00 (the “NCC Mortgage”).

Among the immovable property allegedly encumbered by the NCC Mortgage is the Mills Tract.

A copy of the NCC Mortgage, which was recorded in the mortgage records of East Baton Rouge

Parish on October 29, 2015 at Orig. 934, Bundle 12691, is attached as Exhibit 6.

             B.     The December 1, 2017 Merger of Investar Bank and Highlands, As Well As
                    of Their Holding Companies

                                                     11.

             At all relevant times until December 1, 2017, Highlands was a wholly owned subsidiary

of BOJ Bancshares, Inc (“BOJ”), a corporation organized under the laws of the State of

Louisiana.

                                                     12.

             At all relevant times, Investar Bank was, and it remains, a wholly owned subsidiary of

Investar Holding Corporation (“Investar Holding”), a corporation organized under the laws of

the State of Louisiana.

                                                     13.

             At some point before December 1, 2017, Investar Interim Corporation (“Investar

Interim”), was organized under the laws of the State of Louisiana as another wholly owned

subsidiary of Investar Holding Corporation.

                                                     14.

             On December 1, 2017, the following transactions took place:

             A.     Effective at 12:01 a.m. on December 1, 2017, BOJ was merged with and into

                    Investar Interim, with the latter being the surviving entity.



00283335-2                                            4
             Case 3:19-cv-00280-JWD-EWD              Document 1       05/06/19 Page 5 of 15



             B.     Effective at 12:02 a.m. on December 1, 2017, Investar Interim was merged into

                    Investar Holding, with the latter being the surviving entity.

             C.     Effective at 12:03 a.m. on December 1, 2017, Highlands was merged into Investar

                    Bank, with Investar Bank being the surviving entity.

Copies of the merger certificates for each of these transactions are attached as Exhibits 7-A

through 7-C.

                                                     15.

             When BOJ merged into Investar Interim, all property owned by and any contract rights

possessed by BOJ, as well as all of the liabilities of BOJ, became vested in Investar Interim by

operation of law under La. R.S. § 12:1-1107(A)(3) and (A)(4).                 Similarly, all of Investar

Interim’s property and contract rights, as well as all of Investar Interim’s liabilities, vested in

Investar Holding by operation of law when their merger became effective a minute later. In

particular, as of 12:02 a.m. on December 1, 2017, Investar Holding became the owner, by

operation of law, of all of the outstanding stock in Highlands.

                                                     16.

             Pursuant to La. R.S. § 6:355, the merger of Highlands into Investar Bank one minute

later, which combined what by then were two wholly owned subsidiaries of Investar Holding,

vested all of Highlands’ property and contract rights in Investar Bank by operation of law, as

well as making Investar Bank responsible by operation of law for all the liabilities and

obligations of Highlands.




00283335-2                                            5
             Case 3:19-cv-00280-JWD-EWD           Document 1     05/06/19 Page 6 of 15



             C.    The StarNet Policy Issued to BOJ

                                                  17.

             StarNet issued a Management Liability Insurance Policy, policy number MLP 6021365-

11 (the “Policy”), to BOJ with a policy period extending from 12:01 a.m. on December 15, 2014

to 12:01 a.m. on December 15, 2017. The Policy was written on a claims made basis for claims

first made “during the Policy Period, the Automatic Reporting Period or, if exercised, the

Additional Extended Reporting Period.” A copy of the StarNet policy is attached as Exhibit 8.

                                                  18.

             StarNet subsequently issued an Extended Reporting Period Endorsement effective on

December 1, 2017, extending coverage under the Policy for claims made during the extended

reporting period of 12:01 a.m. on December 1, 2017 to 12:01 a.m. on December 1, 2023, but

only with respect to any wrongful act otherwise covered under the Policy taking place prior to

December 1, 2017. A copy of the Extended Reporting Period Endorsement, including the related

declarations sheet, is attached as Exhibit 9.

                                                  19.

             Among the insuring agreements contained in the StarNet policy is one for “Company

Lender Liability,” providing in relevant part as follows:

                   The insurer shall pay on behalf of the company…loss which the
                   company…become[s] legally obligated to pay as a result of any
                   claim first made against [it]…during the policy period…or, if
                   exercised, the Extended Reporting Period for a lending act taking
                   place after the retroactive date, if any.

The policy does not include a retroactive date.




00283335-2                                        6
             Case 3:19-cv-00280-JWD-EWD              Document 1      05/06/19 Page 7 of 15



                                                     20.

             The term “company” is defined in the Policy and its declarations to include BOJ and its

subsidiaries. Further, the term “lending act” is defined in the Policy to include, among other

things, “any error, misstatement, misleading statement, act, omission, neglect, or breach of duty

actually or allegedly committed or attempted by a director, officer, employee, or the company, in

connection with or relating to…loan servicing, including the servicing of loans for others under a

contract or agreement….”

                                                     21.

             Under an endorsement issued as part of the Policy, it is the duty of the insureds to select

defense counsel, subject to the approval of StarNet, and to defend any claim covered under the

Policy, but StarNet is required to advance, on behalf of the insureds, defense expenses that the

insureds have incurred in connection with covered claims made against them.

                                                     22.

             The Policy has a specific provision, entitled Cessation of Business or Reorganization, that

addresses the effect of a merger involving a “parent company,” BOJ being the “parent company”

as that term is defined in the Policy. The merger provision states in relevant part:

                    If during the policy period the parent company [BOJ] merges into
                    or consolidates with another entity and the parent company is not
                    the surviving entity, …then coverage under this policy shall
                    continue until the end of the policy year in which such event as
                    described above took place, but only for claims made for wrongful
                    acts that occurred prior to such event. This policy shall be deemed
                    cancelled as of the end of the policy year in which such event as
                    described above took place, and the company and insured persons
                    shall have the right to purchase an extended reporting period.




00283335-2                                            7
             Case 3:19-cv-00280-JWD-EWD              Document 1      05/06/19 Page 8 of 15



                                                     23.

             Pursuant to its right to do so under the Cessation of Business or Reorganization provision

of the Policy, Investar Holding, as successor by merger to BOJ, purchased the Extended

Reporting Period Endorsement described above at paragraph 18.

             D.     Claim Against Investar Bank by The Loan Participants and StarNet’s Denial
                    of Coverage For That Claim

                                                    24.
             On February 20, 2018, the three participating lenders (the “Participants”) sent a letter to

Investar Bank asserting, among other things, that Investar Bank’s predecessor, Highlands, had

failed to reinscribe the April 2007 Mortgage in a timely fashion and that the NCC Mortgage had

therefore become a first mortgage with respect to the Mills Tract, with the April 2007 Mortgage,

relegated to the status of a second mortgage. The Participants further asserted that Highlands’

failure to reinscribe the April 2007 Mortgage in a timely fashion--that is, by April 26, 2017--

constituted a breach of duties owed to the Participants and likely would lead to a substantial loss

to the Participants upon the sale of the Mills Tract, estimated at $1,300,000.00, for which

Investar Bank would be legally responsible. The Participants demanded that Investar Bank

immediately repurchase their participations, or, in the alternative, guarantee that the Participants

would receive the full amount from the sale of the Mills Tract (referred to in the Participants’

letter as the “Zachary Property”) that they would have received but for the reinscription error. A

copy of the February 20, 2018 letter from the Participants is attached as Exhibit 10.

                                                     25.

             Thomas W. Chiasson, Executive Vice-President of Investar Bank, notified StarNet by

correspondence dated March 15, 2018 of the claim asserted against Investar Bank by the

Participants in their letter of February 20, 2018. StarNet acknowledged receipt of the notice of




00283335-2                                            8
             Case 3:19-cv-00280-JWD-EWD           Document 1       05/06/19 Page 9 of 15



claim by correspondence dated March 19, 2018. Copies of the March 15, 2018 notice letter and

the March 19, 2018 acknowledgement of receipt are attached as Exhibits 11 and 12.

                                                  26.

             In correspondence dated March 30, 2018, Megan M. Manogue, writing on behalf of

StarNet, asserted that the February 20, 2018 letter from the Participants did not constitute a

“claim” as that term is defined in the Policy. Manogue’s March 30 letter did not otherwise take

any position concerning coverage for the matters alleged in the Participants’ letter. A copy of

the March 30, 2018 letter is attached as Exhibit 13.

                                                   27.

             Investar Bank responded to Manogue’s March 30, 2018 letter via correspondence from

its counsel dated May 3, 2018. That correspondence provided extensive detail concerning the

factual underpinnings of the dispute between Investar Bank and the Participants and asserted that

in light of that factual background, StarNet’s position regarding whether the Participants had

made a claim against Investar Bank was incorrect. A copy of the May 3, 2018 letter (without the

exhibits originally attached to that letter) is attached as Exhibit 14.

                                                   28.

             StarNet responded on May 8, 2018 to the May 3, 2018 letter from Investar Bank’s

counsel. StarNet’s letter, written by Kurt C. Schultheis, to whom the claim had been reassigned

within StarNet appeared to abandon the portion articulated in Manogue’s March 30, 2018 letter

that the Participants had not asserted a clam against Investar Bank. Instead, Schultheis asserted

for the first time that Investar Bank was not an insured under the Policy and that coverage for the

claim that Investar Bank had submitted was being denied by StarNet on that basis.              The

correspondence from Mr. Schultheis reserved StarNet’s rights concerning whether any amounts




00283335-2                                         9
             Case 3:19-cv-00280-JWD-EWD           Document 1     05/06/19 Page 10 of 15



for which Investar Bank might be liable to the Participants for the matters asserted in the

Participants’ February 20, 2018 letter would fall within the Policy’s definition of “loss.” A copy

of the May 8, 2018 letter is attached as Exhibit 15.

                                                   29.

             Via correspondence dated May 16, 2018, counsel for Investar Bank provided Schultheis

with information concerning the merger transactions consummated on December 1, 2017 and

requested that Schultheis, in light of that information, reconsider his position regarding whether

Investar Bank is an insured under the StarNet policy for liabilities it inherited from Highlands by

virtue of the merger of those two banks. As to whether any damages that might be due by

Investar Bank to the Participants relating to the reinscription of the April 2007 Mortgage would

constitute “loss” under the Policy, the May 16, 2018 letter noted an apparent disagreement

between Investar Bank and StarNet but did not address the issue further. A copy of the May 16,

2018 letter is attached as Exhibit 16.

                                                  30.

             Schultheis responded by correspondence dated May 29, 2018 in which he that reaffirmed

StarNet’s denial of coverage, reiterating his contention that, notwithstanding the December 1,

2017 mergers, Investar Bank is not a “company” as that term is defined in the Policy. With

respect to whether the Participants’ monetary claims against Investar Bank satisfy the Policy’s

definition of “loss,” StarNet continued to reserve its rights.

             E.     The W Resources Bankruptcy

                                                  31.

             W Resources filed a petition for relief under Chapter 11 of the Bankruptcy Code in the

United States Bankruptcy Court for the Middle District of Louisiana on July 23, 2018.




00283335-2                                         10
             Case 3:19-cv-00280-JWD-EWD          Document 1      05/06/19 Page 11 of 15



Accordingly, all issues concerning the relative priority of the 2007 Mortgage and the NCC

Mortgage with respect to the Mills Tract, the primary subject of the claim by the Participants

against Investar bank will now be determined by the bankruptcy court.

                                                  32.

             W Resources, as debtor-in-possession, has filed an adversary proceeding in the

bankruptcy court against NCC asserting that W Resources has no obligations or liabilities due to

NCC and that NCC’s Mortgage, which secures only obligations or liabilities due by W

Resources to NCC, therefore secures nothing.

                                                  33.

             Should W Resources succeed in obtaining the relief it has prayed for in the adversary

proceeding against NCC, then any loss of priority due to the alleged failure by Highlands to

reinscribe the April 2007 Mortgage in a timely fashion would become moot, in that no loss

would result from the untimely reinscription. Investar Bank’s bankruptcy counsel therefore

already has expended considerable effort to support the debtor-in-possession’s efforts to disallow

NCC’s bankruptcy claim, and Investar Bank intends to intervene in the adversary proceeding

both to support the position of the debtor-in-possession and to assert certain related claims of its

own related to the NCC Mortgage.

                                                   34.

             Because StarNet has denied coverage to Investar Bank for the claim asserted by the

Participants, StarNet is not advancing any of the litigation expenses that Investar Bank has

incurred and will continue to incur in its efforts to protect Investar Bank from any loss related to

the Participants’ claim. In addition, StarNet has made clear that to the extent that Investar Bank

may have any liability for damages to the Participants arising from the allegedly untimely




00283335-2                                        11
             Case 3:19-cv-00280-JWD-EWD            Document 1      05/06/19 Page 12 of 15



reinscription of the April 2007 Mortgage, it will refuse to pay for those damages and will instead

adhere to its denial of coverage.

                                     III.   CLAIMS FOR RELIEF

                                                 Count 1

                           Declaratory Judgment Regarding Coverage and Duty to Defend
                           Under the StarNet Policy

                                                    35.

             StarNet’s has denied coverage to Investar Bank for the claim asserted against it by the

Participants solely because in StarNet’s view and notwithstanding the various mergers described

above in paragraph 14 and the legal effect of those mergers, Investar Bank is not an insured

under the Policy.

                                                    36.

             Immediately prior to the merger of Highlands into Investar Bank at 12:03 a.m. on

December 1, 2017, both banks were wholly owned subsidiaries of Investar Holding, the ultimate

successor-by-merger to BOJ, the named insured under the Policy and the “parent company” as

that term is defined in the Policy. Accordingly, as of 12:03 a.m. on December 1, 2017, Highlands

was an insured under the Policy in light of its Cessation of Business or Reorganization

provisions, but only for claims made with respect to wrongful acts occurring prior to the BOJ-

Investar Interim-Investar Holding sequence of mergers.

                                                    37.

             When Highlands merged into Investar Bank, Investar Bank succeeded by operation of

law to all the assets and liabilities of Highlands. In particular, Investar Bank succeeded

             (a)    to the claim by the Participants that Highlands had failed to reinscribe the April

                    2007 Mortgage in a timely fashion – i.e., by April 26, 2007; and



00283335-2                                          12
             Case 3:19-cv-00280-JWD-EWD             Document 1      05/06/19 Page 13 of 15



             (b)    to Highlands’ rights as an insured under the Policy for any claim made against it

                    during the Extended Reporting Period with respect to wrongful acts occurring

                    prior to the December 1, 2017 sequence of mergers, including in particular the

                    Participants’ claim for failure to timely reinscribe the April 2007 Mortgage.

                                                      38.

             StarNet’s denial of coverage under the Policy for the claim made by the Participants with

respect to the April 2007 Mortgage is a breach of its obligations under the Policy, including, but

not limited to StarNet’s obligations with respect to the defense of that claim.

                                                      39.

             Investar Bank is entitled to a declaration from the Court that the Participants’ claim with

respect to the reinscription of the April 2007 Mortgage is covered under the Policy and that

StarNet has an obligation under the Policy to advance, on behalf of Investar Bank, defense

expenses that Investar Bank has incurred and will continue to incur in connection with that

claim.

                                                  Count 2

                                      Bad Faith Denial of Coverage
                               Under La. Rev. Stat. Ann. §§9:1892 and 9:1973

                                                      40.

             StarNet owes a duty to Investar Bank of good faith and fair dealing, as articulated in La.

Rev. Stat. Ann. §§9:1892 and 9:1973.

                                                      41.

             StarNet’s denial of coverage to Investar Bank was arbitrary, capricious, and without

probable cause, finding no support in the language, intent, or purpose of the policy.




00283335-2                                           13
             Case 3:19-cv-00280-JWD-EWD              Document 1       05/06/19 Page 14 of 15



                                                       42.

             Accordingly, Investar Bank is entitled to recover from StarNet all damages that it has

incurred as a result of StarNet’s breach of its duty of good faith and fair dealing, together with all

penalties authorized under in La. Rev. Stat. Ann. §§9:1892 and 9:1973.

             WHEREFORE, plaintiff, Investar Bank, prays that this Complaint be duly served upon

defendant, StarNet Insurance Co., and that after due proceedings are had, there be judgment in

favor of plaintiff and against defendant as follows:

             (a)    Declaring

                    (i) that the claim made by the Participants against Investar Bank with respect to

                    the reinscription of the April 2007 Mortgage is covered under the StarNet Policy,

                    and

                    (ii) that StarNet has an obligation under the Policy to advance, on behalf of

                    Investar Bank, defense expenses that Investar Bank has incurred and will continue

                    to incur in connection with that claim;

             (b)    Awarding damages and penalties to Investar Bank pursuant to La. Rev. Stat. Ann.

                    §§9:1892 and 9:1973 for StarNet’s breach of its duty of good faith and fair

                    dealing; and

             (c)    For all such other and further relief as is just and equitable.




00283335-2                                            14
             Case 3:19-cv-00280-JWD-EWD   Document 1    05/06/19 Page 15 of 15



                                               Respectfully submitted,

                                               STEEG LAW, LLC


                                                      /s/ Charles L. Stern, Jr.
                                               CHARLES L. STERN, JR. (12451)
                                               RYAN M. McCABE (31254)
                                               Steeg Law Firm, LLC
                                               201 St. Charles Avenue; Suite 3201
                                               New Orleans, Louisiana 70170
                                               Telephone: (504) 582-1199
                                               Facsimile: (504) 582-1240
                                               E-mail: cstern@steeglaw.com

                                               Attorneys for Investar Bank




00283335-2                                15
